Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “annular elements of the axial distributor” which is indefinite and unclear.  As understood from the rest of claim 1, the one or more melt channels with distributors are delimited by the annular elements.  Thus, the axial distributor does not include the annular elements.  The Examiner suggests the following amendments: “annular elements 
Claim 13 refers to the axial distributor and the plate distributor of claim 1, but it is not clear if all the elements of claim 1 are included, particularly the elements related to the distributors.  The Examiner suggests the following amendments:
Claim 13. (Currently Amended) A method for production of multilayer tubular film
made from thermoplastic polymers in a blown film line, the method comprising providing the die head as recited in claim 1, forming at least one of the layers of the multilayer tubular film from one or several layers in an axial distributor of the die head of Claim 1 and from one or more layers in a plate distributor of the die head of Claim 1 and discharging melt from the plate distributor into the axial distributor.
	Claim 18, last line, recites “the annular element of the annular elements” which lacks antecedent basis clarity.  The Examiner suggests the following amendments: “the annular element of the plurality of annular elements”.
	Claims not listed above are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrell (US 3,809,515).
Farrell (US 3,809,515) discloses a die head for production of multilayer tubular film made from thermoplastic polymers (figs. 1-5; abstract; col. 1, lines 6-15) comprising one or more melt feeders 38, 42, one or more melt channels 102 arranged concentrically around a centre axis of the die head with distributors (fig. 1), whereby the one or more melt channels 102 are delimited by annular elements 22, 24 and a ring-shaped die 120 into which the one or more melt channels 102 discharge, wherein at least one distributor of the distributors is an axial distributor (fig. 1; portions of the melt channel 102 which enable axial flow distribution) and at least one distributor of the distributors is a plate distributor 78, 80, whereby the plate distributor 78, 80 is located in an annular element 24 of the annular elements of the axial distributor upstream of where a melt merges into the ring-shaped die 120 and whereby the plate distributor 78, 80 is delimited in a radial direction on a first side by a respective melt channel 120 to which the plate distributor discharges (fig. 1) and on a second opposite side by the annular element 24 of the annular elements (fig. 1);
(Claim 2) wherein the plate distributor has a plurality of distributor plates 78, 80 with plate distributor melt channels 94a-94d, 100 located in between;
(Claim 6) wherein the plate distributor 78, 80 located in the annular element 24 is designed in a modular way to comprise a base annular element 24, a plate distributor stack 78, 80 and a mounting ring 26 (fig. 1);
(Claim 8) the die head configured such that merging of the melt from plate distributor channels 94a-94d, 100 of the plate distributor 78, 80 into the one or more melt channels 102 takes place at an acute angle (figs. 1-2);
(Claim 13) Farrell (US 3,809,515) further discloses a method for production of multilayer tubular film made from thermoplastic polymers in a blown film line (abstract, for blowing plastic film; col. 3, lines 28-36), the method comprising forming at least one of the layers of the multilayer tubular film from one or several layers in an axial distributor of the die head of Claim 1 (fig. 1; portions of the melt channel 102 which enable axial flow distribution) and from one or more layers in a plate distributor 78, 80 of the die head of Claim 1 and discharging melt from the plate distributor 78, 80 into the axial distributor (fig. 1; melt from plate distributor 78, 80 is discharged into portions of the melt channel 102 which enable axial flow distribution); and
(Claim 15) further comprising operating the plate distributors in series mode (fig. 2; plate distributor 78, 80 and plate distributor 112, 114 are operated in series mode at melt channel 102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5, 9, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 3,809,515) in view of Rivett et al. (US 2011/0229722)
Farrell (US 3,809,515) discloses the die head substantially as claimed, except for the limitations of claims 3-5, 9, 14, 16 and 19.
Rivett et al. (US 2011/0229722) disclose a die head 12 (fig. 2) for production of multilayer tubular film made from thermoplastic polymers [0091]-[0092] comprising one or more melt feeders 18a, 18b, 82, one or more axial melt channels 42, 62 arranged concentrically around a centre axis of the die head (fig. 2) with distributors, whereby the one or more melt channels 42, 62 are delimited by annular elements (76, 30, 78, 46) and a ring-shaped die 44 into which the one or more melt channels discharge, wherein at least one distributor of the distributors is an axial distributor (fig. 2; portions of the melt channels 42, 62 which enable axial flow distribution) and at least one distributor of the distributors is a plate distributor 32a, 32b, 32c, whereby the plate distributor 32a, 32b, 32c is located in an annular element 76, 30 of the annular elements of the axial distributor upstream of where a melt merges into the ring-shaped die 44 (fig. 2; plates 32a, 32b, 32c are in a recess in the annular element 76, 30);
(Claim 3) wherein the distributors include plate distributors located at different melt channels (fig. 2; plate distributor 32a, 32b, 32c is located at melt channel 42, and plate distributor 48a-48n is located at melt channel 62);
(Claim 4) wherein the distributors include plate distributors located at a same melt channel of the one or more melt channels and are configured either on top of or opposite each other (fig. 2; plate distributor 32a, 32b, 32c at melt channel 42 is on top of plate distributor 32e, 32d at melt channel 42);
(Claim 5) wherein the distributors include plate distributors 32a-32c, 32d-32e and axial distributors (fig. 2; portions of the melt channel 42 which enable axial flow distribution) located at a same melt channel 42 of the one or more melt channels 42, 62 (fig. 2);
(Claim 9) wherein the axial distributor (portions of the melt channel 62 which enable axial flow distribution) or plate distributor 48a-48n of an outside melt channel 62 is located at an inside wall of a housing (defined by 78 and 48o) (fig. 2);
(Claim 14) further comprising operating the plate distributors in parallel mode (fig. 2; plate distributor 32a, 32b, 32c at melt channel 42 and plate distributor 48a-48n at melt channel 62 are operated in parallel mode);
(Claim 16) further comprising operating the plate distributors in a combination of parallel and series mode (fig. 2; plate distributor 32a, 32b, 32c and plate distributor 32e, 32d are operated in series mode at melt channel 42, and plate distributor 48a-48n at melt channel 62 is operated in parallel mode to those plate distributors); and
(Claim 19) wherein the axial distributor (portions of the melt channel 42 which enable axial flow distribution) or the plate distributor 32a-32c of an inside melt channel 42 of the one or more melt channels 42, 62 is located at an outside wall of a mandrel 30 of the die head.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the die head and method of Farrell (US 3,809,515) with the configurations respectively recited by claims 3-5, 9, 14, 16 and 19 because such modifications are known in the art, as disclosed by Rivett et al. (US 2011/0229722), and would provide alternative configurations for the die head and method known to be operable in the art. 

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 3,809,515) in view of Yanagida et al. (US 2009/0104465) and Blizard et al. (US 6,169,122).
Farrell (US 3,809,515) discloses the die head substantially as claimed, except for the limitations of claims 10-12
Yanagida et al. (US 2009/0104465) disclose an extrusion die, wherein a film thickness distribution of a film is set (controlled) as a function of the pressure drops in the die [0072].
Blizard et al. (US 6,169,122) discloses an extrusion die, wherein pressure drop depends upon the geometry of the die (i.e. of the passageways which define distributors for the die) including dimensions of the die passageways, the shape of the passageways, the lengths of the passageways, and the thickness of the passageways.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the die head of Farrell (US 3,809,515) to be configured such that a layer thickness distribution in the tubular film produced is set as a function of pressure drops in the axial distributor and in the plate distributor because it is known to control a film thickness as a function of the pressure drops in the die, as disclosed by Yanagida et al. (US 2009/0104465), and because it is known that pressure drops in dies depend on the geometry of the die passageways (i.e., die distributors), as disclosed by Blizard et al. (US 6,169,122).
As to claim 11, Blizard et al. (US 6,169,122) disclose that pressure drops depend upon the geometry of the die passageways (die distributors), and thus it would have been further obvious that the pressure drops would be set across cross-sections (geometry) in the axial distributor and in the plate distributor.
As to claim 12, Farrell (US 3,809,515) disclose a die head (fig. 1) including predistributors 30, 50 and a feed line 34, 52 from the predistributor to axial and radial distribution channels of the respective axial and plate distributors (fig. 1), a distribution geometry (fig. 1 shows the distribution passages/channels having geometry, and a merging of melt streams (fig. 1).  As mentioned above, Yanagida et al. (US 2009/0104465) disclose an extrusion die, wherein a film thickness distribution of a film is set (controlled) as a function of the pressure drops in the die, and Blizard et al. (US 6,169,122) disclose that pressure drops depend upon the geometry of the die passageways. Thus, it would have been further obvious to configure the die head such that adaptation of the cross-sections of the axial distributor and the plate distributor for thickness and type of material would takes place in at least one of a predistributor, a feed line from the predistributor to axial and radial distribution channels of the respective axial and plate distributors, a distribution geometry and/or a merging of the melt streams because all such places and the axial and plate distributor are included in the geometry of the die passageways upon which the pressure drop is dependent, as understood by the teachings of Yanagida et al. (US 2009/0104465) and Blizard et al. (US 6,169,122).  As to the type of melt, it is well known in the art that different melts having different flow characteristics, such as different viscosities, affect pressure drops differently.  Yanagida et al. (US 2009/0104465) disclose the importance of viscosity (which is dependent upon the type of material) relative to film thickness [0071]-[0072].  Thus, viscosity (dependent upon type of melt), film thickness, pressure drop and die passage geometry are known to be interrelated in the art, as mentioned above.
Allowable Subject Matter
Claims 18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest the die head, as recited by claims 18 and 20, particularly including the mandrel surrounded by the plurality of annular elements; the plurality of melt channels arranged concentrically around a central axis of the die head, wherein the plurality of melt channels are delimited by the mandrel and the plurality of annular elements; wherein at least one of the plurality of distributors is an axial distributor and at least one of the plurality of distributors is a plate distributor, the plate distributor having a plurality of distributor plates with plate distributor melt channels located in between and arranged in an annular element of the plurality of annular elements upstream of where the melt merges into the ring-shaped die and whereby the plate distributor is delimited in a radial direction on a first side by a respective melt channel to which the plate distributor discharges and on a second opposite side by the annular element of the plurality of annular elements.  Farrell (US 3,809,515) discloses the plate distributor, which is delimited in a radial direction on a first side by a respective melt channel to which the plate distributor discharges and on a second opposite side by the annular element of the plurality of annular elements, being located in a mandrel 24.  However, there is not teaching or motivation to locate a plate distributor, which is delimited in a radial direction on a first side by a respective melt channel to which the plate distributor discharges and on a second opposite side by the annular element of the plurality of annular elements, in an annular element of the plurality of elements (not in the mandrel) upstream of where the melt merges into the ring-shaped die, wherein the annular element surrounds the mandrel, as recited by claim 18.
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Office asserts that elements 76, 30, 78, and 46 of the die described by Rivett define axial melt channels/distributors. Applicant respectfully disagrees and maintains that the die head described by Rivett includes only plate distributors arranged horizontally, and has no axial distributors arranged vertically. The plate distributors extend radially from a melt channel to the outside of the die head, as shown in FIG. 2. See also paragraphs [0071] and [0094]-[0102].
The Examiner respectfully disagrees.  The broadest reasonable scope for “an axial distributor” is any structure which does distributes melt in an axial direction, as understood from the instant specification.  As shown in fig. 2 of Rivett, the melt channels 42, 62 include axial distributors (portions of the melt channel 42, 62 which enable axial flow distribution).  The instant specification discloses that axial distributors can be in conical or cylindrical form (p. 2, lines 31-33).  Note that channels 42, 62 in fig. 2 are in cylindrical form.
Applicant argues that the die head 12 described by Rivett has annular melt channel 42 delimited by the element 30 as an inner wall and the elements 46, 20 and the plate distributors 32 (a-c) and 32 (d- e) as outer walls. The melt channel 62 is delimited by the element 46 and the plate distributor 48 (48a-o). The elements 76 and 78 are annular elements, however, in contrast to the assertion of the Office, these elements are manifolds and are not described as limiting the melt channels 42 or 62. The plate distributors 32 feed their melt into the melt channels 42 or 62. Thereafter, the melt, comprising several layers, is routed to the ring-shaped die 12. See paragraphs [0071]; [0091]- [0102]; [0114]; and [0127] and FIG. 2.
The Examiner respectfully disagrees.  The melt channels 42, 62 are delimited by various annual elements as shown in fig. 2 of Rivett including elements 76, 78 which delimit a portion of the respective melt channels 42, 62.
Applicant argues that, in a die, an axial distributor is tasked with distribution of melt uniformly in the annular slits between the annular elements. After the melt is uniformly distributed in the annular slit by the axial distributor, the melt is routed in the melt channel to the ring-shaped die. No mixing of the melt takes place in the melt channel.  If, during operation of the die head described by Rivett, the melt is discharged into an axial distributor, a mixing of the defined layers, discharged by the plate distributor, can take place, which is undesirable, since a film having many nanolayers is to be produced. Thus, the plate distributors discharge into a melt channel and do not discharge into a distributor.
The Examiner respectfully disagrees.  Such arguments are moot because they are not commensurate in scope the instant claims.  The instant claims do not require distribution of melt uniformly or no mixing of the melt.  In any case, the layers of melt in Rivett are uniformly distributed with no mixing of the layers to produce a multi-layer product (figs. 1-7; [0092]-[0121]). 
Applicant argues that Rivett discloses a die head having only groups of plate distributors and no axial distributors. In other words, Rivett lacks a combination of types of distributors.  In order to properly establish obviousness in this rejection, Yanagida and Blizard must remedy this deficiency of Rivett by teaching or suggesting the combined distributor types of the inventive die head, however, neither Yanagida nor Blizard make any teaching or suggestion of these combined distributor types.
The Examiner agrees that Yanagida nor Blizard make any teaching or suggestion of these combined distributor types.  However, Rivett discloses an axial distributor, as mentioned above.
Applicant argues that, in contrast to the assertion of the Office, this reasoning is not representative of “arguing references individually.” It is established that the primary reference, Rivett, does not teach the combination of axial and plate distributors necessary to the claimed die head. The secondary references, Yanagida and Blizard, also do not teach a combination of axial and plate distributors and therefore, the argument is that the secondary references, Yanagida and Blizard, cannot be combined with Rivett to produce the claimed die head having a combination of axial and plate distributors. None of the three references cited, Rivett, Yanagida, and Blizard, reasonably teach a die head combining axial and plate distributors.  Therefore, the rejection does not provide a convincing showing that all elements of the die head, as currently claimed, are taught/disclosed in the cited prior art (Rivett, Yanagida and, Blizard). Thus, the rejection falls short of the requirements for the establishment of a proper prima facie case of obviousness.
The Examiner respectfully disagrees.  Rivett discloses a combination of axial and plate distributors, as mentioned above.  Yanagida, and Blizard were cited to show other claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744